Per Curiam,
In Yost v. Davison, 5 Pa. Superior Ct. 469, we held that an order allowing a transcript of appeal from the judgment of a justice of the peace to be filed nunc pro tunc is interlocutory, and from it an independent appeal does not lie. This conclusion was reached after a full consideration of the question and we see no reason for not adhering to it. See also Starr’s Estate, 3 Pa. Superior Ct. 212, Drum v. Uplinger, 9 Pa. Superior Ct. 404, and Powell v. Gayley, 9 Pa. Superior Ct. 405.
The appeal is quashed at the costs of the appellant, and the record is remitted with a procedendo.